UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8053



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE PORTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-85-62, CA-01-577)


Submitted:   June 10, 2002                 Decided:   June 24, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne Porter, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Porter seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal substantially on the

reasoning of the district court. See United States v. Porter, Nos.

CR-85-62; CA-01-577 (W.D.N.C. filed Oct. 24, 2002; entered Oct. 25,

2002). In addition, we find that Porter’s claims do not fall within

§ 2255’s savings clause.   Thus, we decline Porter’s invitation to

construe his claim under 28 U.S.C. § 2241 (1994).   See In re Jones,

226 F.3d 328, 334-35 (4th Cir. 2000) (providing standard for

seeking relief under § 2241 based on the inadequacy of § 2255).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2